Citation Nr: 0109941	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran died in May 1983 and the appellant is widow of 
the veteran.  The claims folder for the veteran has been lost 
and the RO has attempted to reconstruct the claims folder.  
In a decision dated in October 1991, prior to the loss of the 
claims folder, the Board of Veterans' Appeals (Board) noted 
that the United States service department certified in August 
1986 that the appellant's husband had service from May 1946 
through April 1949, which was service as a new Philippine 
Scout under Public Law 190 as it constituted the sole 
authority for such enlistments during that period.  There is 
presently no verification of that service in the claims 
folder.  

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  The RO denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, to include under 
the hypothetically "entitled to receive" theory, i.e., that 
based on the evidence in the veteran's claims file or under 
VA's control at the time of the veteran's death and the law 
then applicable, the veteran hypothetically would have been 
"entitled to receive" a total disability rating for at least 
the ten years immediately prior to his death.


REMAND

The claims folder contains documents which indicate that the 
veteran may have had Philippine Army and/or guerrilla service 
from 1943 to 1946, prior to his service as a new Philippine 
Scout.  In January 1996 the RO requested verification of his 
service from United States Army Personnel Center (ARPERCEN).  
A response of January 1996 was to the effect that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
As is noted above, the Board in 1991 had noted that the 
veteran had served as a Philippine Scout.  According to the 
Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4, Requests For Service 
Records, Paragraph 4.24(j), the National Personnel Records 
Center (NPRC) verifies service of Philippine Scouts not 
ARPERCEN.  A second request for verification of service and 
for the veteran's service medical records should be made to 
the NPRC.

In June 1999 the appellant submitted a claim for benefits 
under 38 U.S.C.A. § 1318 (West 1991).  In Cole v. West, 
13 Vet. App. 268 (1999), the United States Court of Appeals 
for Veterans Claims (Court) outlined the theories of 
entitlement under 38 U.S.C.A. § 1318.  Under the umbrella of 
a general 38 U.S.C.A. § 1318 DIC claim, a VA claimant may 
receive section 1318 DIC under any one of the three following 
theories:  

(1)  If the veteran was in actual receipt of 
compensation at a total disability rating for 10 
consecutive years preceding death; 

(2)  if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error 
(CUE) in previous final RO decisions and certain 
previous final Board decisions, or 

(3)  if, on consideration of the "evidence in the 
veteran's claims file or VA custody prior to the 
veteran's death and the law then or subsequently made 
retroactively applicable", the veteran hypothetically 
would have been entitled to receive a total disability 
rating for a period or periods of time, when added to 
any period during which the veteran actually held such a 
rating, that would provide such a rating for at least 
the 10 years immediately preceding the veteran's death.

The Court, in Cole, supra at 278, stated the following:

.... we hold as to a section 1318 
hypothetically "entitled to receive" 
theory that a claimant must, prior to the 
Board decision, set forth how, based on 
the evidence in the veteran's claims 
file, or under VA's control, at the time 
of the veteran's death and the law then 
applicable... the veteran would have been 
entitled to a total disability rating for 
the 10 years immediately preceding the 
veteran's death. . . .

... it will now be the claimant's 
responsibility before the BVA decision to 
provide the specificity of detail 
required under this opinion in order for 
such a claimant to obtain an adjudication 
of a particular section 1318 
hypothetically "entitled to receive" 
theory. 

Cole, supra at 278.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, among 
other things, redefines the obligations of VA with respect to 
the duty to notify and the duty to assist.  The Board is of 
the opinion that the RO should address in the first instance 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.  This should 
include a request to the National 
Personnel Records Center (NPRC) with a 
note in the remarks section "Please 
verify component of service-possible 
Philippine Scout."  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations including the new and 
old statute and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


